Citation Nr: 9911151	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  98-00-090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for a left ankle injury with distal fibula fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1994 to July 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 1997 rating decision from the Boise, 
Idaho, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for a left ankle 
injury with distal fibula fracture, with a 10 percent 
evaluation.  

In July 1998, the Board remanded the veteran's claim, for 
entitlement to an evaluation in excess of 10 percent for a 
left ankle injury, for further development to include 
requesting additional medical evidence and obtaining a VA 
examination.  

The Board notes that the veteran's representative indicated 
that the issue of an increased evaluation for a right 
mandible disability was presented for review.  As the Board 
indicated in its July 1998 decision, the veteran has not 
demonstrated the intention to pursue an appeal of the issue 
of entitlement to an increased evaluation for residuals of a 
mandible fracture, and that issue is not before the Board at 
this time.  See 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 
20.201, 20.202 (1998).  


FINDING OF FACT

The veteran's left ankle injury is manifested by moderate 
loss of range of motion and occasional aching pain.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5271 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's service medical records showed treatment for a 
fractured left ankle after he slipped getting out of a jeep 
in May 1996.  He underwent an open reduction internal 
fixation of the left ankle.  X-ray examination of the 
veteran's left ankle in May and June 1996 showed a comminuted 
fracture with a butterfly fragment of the distal fibula.  

The veteran filed an initial claim for VA benefits for 
service connection for a broken jaw, a broken left fibula, 
and a torn tendon in his left ankle in July 1996.

In October 1996, the veteran was seen at the VA Medical 
Center (MC) for pain in his left ankle.  The veteran 
indicated that he was told to have the plate removed from his 
ankle in August and was having pain in his ankle.  Range of 
motion testing showed 0 to 30 degrees plantar flexion.  In 
January 1997, the veteran underwent a removal of hardware 
from his left ankle.  The examiner indicated that the veteran 
sustained a fractured left fibula in May 1996, which was 
treated with a metal plate and screw.  A diagnosis of status 
post open reduction and internal fixation of the left fibula 
with a broken syndesmosis screw.  

By rating decision in September 1997, the RO granted service 
connection for a left ankle injury with distal fibula 
fracture, with an evaluation of 10 percent effective July 3, 
1996.  

In his notice of disagreement, received in October 1997, the 
veteran indicated that he had very limited range of motion 
and a moderate level of pain in his left ankle.  He stated 
that he had not noticed any change in his range of motion 
following surgery and physical therapy.  

A VA general medical examination was conducted in June 1997.  
The veteran reported that he stepped out of a jeep and fell 
down a hill, resulting in a left ankle injury in May 1996.  
The veteran had a plate and seven screws placed in his ankle 
as treatment for this injury.  The plate and screws were 
removed in January 1997.  The veteran indicated that he 
currently had an occasional ache and limited range of motion, 
especially during cold and wet weather.  

Physical examination of the left ankle showed a 10-centimeter 
surgical incision, which had healed very nicely.  Range of 
motion testing revealed 0 to 20 degrees dorsiflexion and 0 to 
20 degrees plantar flexion.  The examiner noted pain on 
inversion.  The examiner indicated a diagnosis of left ankle 
injury/fibula fracture, and noted that the fracture was 
healed and the veteran's ankle was status post surgical 
fixation.  

A VA X-ray examination of the ankle in July 1997 revealed 
impressions of interim removal of previous open reduction and 
internal fixation hardware, except the tip of a fractured 
long screw, intact ankle mortise, tiny calcific densities 
projected over the medial aspect of the ankle mortise, and a 
tiny avulsion fragment.  A VA X-ray examination of the tibia 
and fibula in July 1997 revealed an impression of a healed 
distal fibular fracture.  

In his VA Form 9, substantive appeal, received in December 
1997, the veteran requested a hearing before an RO hearing 
officer.  A hearing was scheduled in May 1998, but the 
veteran did not report at the scheduled time.  

In July 1998, the Board remanded the veteran's claim for 
further development to include requesting additional medical 
evidence and obtaining a VA examination.  By letter in July 
1998, the RO requested that the veteran identify any health 
care providers who had treated his left ankle disability 
since June 1997.  In a statement received in August 1998, the 
veteran indicated no treatment for his left ankle disability, 
excepting at the VAMC.  

A VA examination for joints was scheduled in November 1998, 
but the veteran failed to report for the examination.  The 
examiner indicated that, although the veteran did not report 
for the examination, he reviewed the veteran's claims file, 
including service medical records and provided a summary of 
treatment of the veteran's left ankle condition.  The 
examiner noted that the veteran suffered a distal fibula 
fracture in May 1996 and underwent open reduction and 
internal fixation.  The veteran was enrolled in physical 
therapy until June 1996.  At that time, the service physician 
recommended the removal of the screws in the veteran's ankle 
in six weeks, and noted "no problems."  

The examiner reported that, following discharge, the veteran 
reported to the VAMC in October 1996 and examination showed 
that the syndesmosis screw had broken.  The VA treating 
physician recommended physical therapy and ankle 
strengthening and range of motion and noted 0 to 30 degrees 
of plantar flexion and good healing of the fracture.  The 
examiner noted that the veteran underwent a hardware removal 
of the intact hardware in January 1997, but the fractured 
remnant was left in place.  The veteran did not report for 
two follow-up examinations and also did not report for 
physical therapy.  


II. Analysis

When a veteran is awarded service connection for a disability 
and appeals the RO's rating determination, the claim 
continues to be well grounded as long as the claim remains 
open and the rating schedule provides for a higher rating.  
See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  In the 
instant case, there is no indication that there are 
additional records, which have not been obtained and which 
would be pertinent to the present claims.  Thus, no further 
development is required in order to comply with VA's duty to 
assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the issue is the assignment of an initial rating for a 
disability, following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, and the Board 
must consider all evidence of record from the time of the 
veteran's application.  Fenderson v. West, No. 96-947 
(U.S. Vet. App. Jan. 20, 1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise 
the lower rating will be assigned.  38 C.F.R. § 4.7 (1998).  
All benefit of the doubt will be resolved in the veteran's 
favor.  38 C.F.R. § 4.3 (1998).

The regulations provide that when entitlement or continued 
entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination, or reexamination, action shall be taken in 
accordance with paragraph (b) of 38 C.F.R. § 3.655 as 
appropriate.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b).  However, unlike 
in original compensation claims, when the claimant fails to 
report for an examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  38 C.F.R. 
§ 3.655(b).  

The issue in the instant case is the assignment of an initial 
rating for a disability, following an initial award of 
service connection for that disability.  Decisions on such 
claims require review of the entire record, and not solely 
the most recent evidence.  See Fenderson supra.  The review, 
undertaken by the Board in such cases, is more closely 
analogous to review of an original claim, rather than a claim 
for an increased evaluation, as to what evidence is to be 
considered.  Therefore, the Board will decide the veteran's 
claim based on the evidence of record.  In addition, the 
Board notes that the record does not show that the veteran 
was notified by the RO that failure to report for the VA 
examination would result in denial of his claim.  In light of 
the lack of notice, a denial on this basis would be 
prejudicial to the veteran, absent a remand to the RO for 
further development.  However, as the Board will consider all 
evidence of record, the veteran has not been prejudiced.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board recognizes that the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court"), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  38 C.F.R. §§ 4.40, 4.45.  The 
provisions contemplate inquiry into whether there is 
crepitation, limitation of motion, weakness, excess 
fatigability, incoordination and impaired ability to execute 
skilled movement smoothly, and pain on movement, swelling, 
deformity, or atrophy of disuse.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight-bearing are also related considerations.  
Id.

Under the Schedule a limitation of ankle motion warrants a 10 
percent evaluation for moderate limitation and a 20 percent 
evaluation for marked limitation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5271.  The normal range of ankle dorsiflexion 
is 0 to 20 degrees, and the normal range of ankle plantar 
flexion is 0 to 45 degrees.  38 C.F.R. § 4.70, Plate II 
(1998).  

In the instant case, the veteran's range of motion at VA 
examination in June 1997 was 0 to 20 degrees of dorsiflexion 
and 0 to 20 degrees of plantar flexion.  The examiner did 
note that the veteran complained of occasional aching in 
his left ankle.  The veteran's left ankle range of motion in 
October 1996 was 0 to 30 degrees of plantar flexion.  The 
veteran failed to report for a VA examination in November 
1998, which was ordered by the Board to determine the 
veteran's range of motion and any functional loss due to 
pain.  Although the veteran reported very limited range of 
motion and a moderate level of pain, the record contains no 
competent medical evidence to confirm such a loss of motion 
of complaints of pain.  Based on the evidence of record, the 
Board finds that the veteran's limitation of motion, taking 
into consideration the veteran's occasional complaints of 
aching pain, most closely approximates a moderate loss 
of range of motion of the left ankle.  


ORDER

Entitlement to an evaluation in excess of 10 percent for a 
left ankle injury with distal fibula fracture is denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

